         Case 4:03-cv-03660 Document 46 Filed on 12/12/19 in TXSD Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

LARRY EDGAR ESTRADA.,                                   )
                                                        )
                   Petitioner,                          )    Civil Action No. H-03-3660
                                                        )
           v.                                           )
                                                        )
LORIE DAVIS, Director                                   )    Judge Kenneth Hoyt
Texas Department of Criminal Justice,                   )
Correctional Institutions Division,                     )
                                                        )
                   Respondent.                          )

           PETITIONER LARRY EDGAR ESTRADA’S ADVISORY IN RESPONSE
                    TO THE COURT’S ORDER OF NOVEMBER 14

                                        THIS IS A DEATH CASE

          Pursuant to this Court's Order entered November 14, 2019 (the "Order"), counsel for Mr.

Estrada submits this requested Advisory concerning the status of this case. 1 The Court's Order

required that Petitioner file a post-conviction challenge to his capital conviction and sentence by

no later than December 12, 2019.

          With the filing of this Advisory, Petitioner seeks to inform the Court that he has filed a

post-conviction challenge to his capital conviction and sentence in the 262nd Judicial District of

Harris County, Texas. Petitioner attaches his Successive Application for Post-Conviction Writ of

Habeas Corpus as Exhibit A along with sub-exhibits 1-26.




1
    Counsel for Estrada was appointed by this Court to represent him in this federal habeas corpus proceeding.
      Case 4:03-cv-03660 Document 46 Filed on 12/12/19 in TXSD Page 2 of 4




                                          CONCLUSION

       Now that Mr. Estrada has filed his successive habeas petition, he has advanced his claims,

as ordered by this Court, and he believes that given his progress, it is in the interest of justice to

hold the stay in place.



DATED: December 12, 2019                       Respectfully submitted,



                                               By: /s/ Charles S. Kelley
                                                      Charles S. Kelley
                                                      Attorney-in-Charge
                                                      Texas Bar No. 11199580
                                                      Southern District I.D. No. 15344

                                               MAYER BROWN LLP
                                               700 Louisiana Street, Suite 3400
                                               Houston, Texas 77002-2730
                                               (713) 238-2634
                                               (713) 224-4634 FAX
                                               Email: ckelley@mayerbrown.com

                                               ATTORNEY-IN-CHARGE FOR PETITIONER
                                               LARRY EDGAR ESTRADA




                                                  2
     Case 4:03-cv-03660 Document 46 Filed on 12/12/19 in TXSD Page 3 of 4




OF COUNSEL:

Quinncy N. McNeal
State Bar No. 24074690
Christopher C. Watts
State Bar No. 24088611
MAYER BROWN LLP
700 Louisiana, Suite 3400
Houston, Texas 77002
Phone: (713) 238-3000
Fax: (713) 238-4888
Email: qmcneal@mayerbrown.com
       cwatts@mayerbrown.com

Marc Kadish
Maria C. Critelli
MAYER BROWN LLP
71 S. Wacker Dr.
Chicago, IL 60606
Phone: (312) 701-8747
Email: mkadish@mayerbrown.com
       mcritelli@mayerbrown.com

Jared Tyler
State Bar No. 24042073
TYLER LAW FIRM, PLLC
P.O. Box 764
Houston, TX 77001
Phone: (713) 861-4004
Email: jptyler@tylerlawfirm.org

Kyle E. Friesen
State Bar No. 24061954
SHOOK HARDY & BACON
600 Travis St., Suite 3400
Houston, TX 77002
Phone: (713) 227-8008
Fax: (713) 227-9508
Email: kfriesen@shb.com




                                      3
     Case 4:03-cv-03660 Document 46 Filed on 12/12/19 in TXSD Page 4 of 4




                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Advisory in Response to the

Court’s Order of November 14, 2019, was served on all counsel of record by operation of this

Court’s CM/ECF system this 12th day of December, 2019.


                                                    /s/ Christopher C. Watts
                                                    Christopher C. Watts




                                               4
